Citation Nr: 1104019	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-33 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1974 
and from October 1974 to May 1975.  The Veteran was determined to 
be deceased for VA purposes, effective May 18, 2006; the 
appellant is the Veteran's mother. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in August 2007, a statement of the case was issued in 
August 2008, and a substantive appeal was received in November 
2008.  The appellant testified at a Board hearing in November 
2010.  The record was held open for 60 days until January 18, 
2011 to allow the appellant to submit additional evidence. 

At the Board hearing, the appellant submitted additional evidence 
along with a waiver of RO consideration.  However, in light of 
the need to remand for further development, the RO will have the 
opportunity to consider this evidence. 

Further, this month, the appellant also filed requests for an 
extension while she obtained additional private medical records.  
However, as it appears that the Board must still take action to 
obtain other VA records and possibly other records identified by 
the appellant, the following remand will effectively give the 
appellant additional time to obtain and submit any evidence she 
may be seeking on her own.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  By way of background, on May 13, 1995, the 
Veteran went missing.  Police records showed that the Veteran's 
missing person case was considered inactive with the last 
activity being in February 2000.  Accordingly, in a May 2006 
administrative decision, the RO determined that the death of the 
Veteran had been considered sufficiently proven based on his 
disappearance and continued absence for over a seven-year period.  
At the time of his disappearance, the Veteran was 100 percent 
service-connected for schizophrenia and determined to be 
incompetent.  He was also service-connected for bilateral hearing 
loss, which was rated as noncompensable. 

After the Board hearing, the appellant submitted numerous 
authorizations identifying pertinent treatment records from 1990 
to 1995 for the Veteran that had not been associated with the 
claims file.  Specifically, she indicated that the Veteran had 
been treated for his service-connected schizophrenia during this 
period at Cherry Hospital, Southeastern Center, New Hanover 
Regional Medical Center, Durham, North Carolina VA Medical 
Center, Fayetteville, North Carolina VA Medical Center, Salisbury 
North Carolina VA Medical Center and Winston-Salem, North 
Carolina VA Medical Center.  She also provided authorizations to 
release records from the Wilmington Police Department, New 
Hanover County Sheriff's Office and Wilmington Fire Department.  
The Board finds that this case must be returned so that 
appropriate steps can be taken to obtain these records in order 
to fully meet the VA's duty to assist.  See 38 C.F.R. § 3.159. 

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007), which held 
that with regard to Dependency and Indemnity Compensation (DIC) 
claims, section 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Again, as noted 
above, the Veteran was service-connected during his lifetime for 
schizophrenia and hearing loss.  The Board recognizes that the RO 
sent a VCAA letter to the appellant in September 2006.  However, 
the letter failed to list these disabilities and notify the 
appellant of the evidence and information required to 
substantiate a DIC claim based on the Veteran's service-connected 
disabilities.  Thus, the RO should send another VCAA notice to 
the appellant in compliance with Hupp.  Further, the notice 
should also comply with Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b) apply to all five 
elements of a service connection claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should send the appellant a 
corrective VCAA notice in compliance with 
the Court's guidance in Hupp.  The notice 
should specifically include an explanation 
of the information and evidence necessary 
to substantiate a DIC claim based on the 
Veteran's service-connected disabilities.  
Hupp v. Nicholson, 21 Vet.App. 342, 352- 53 
(2007).  Further, the notice should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).  

2.  The RO should take appropriate action 
to obtain any VA treatment records from 
1990 to 1995 for the Veteran from the VA 
Medical Centers in Durham, North Carolina, 
Fayetteville, North Carolina, Salisbury, 
North Carolina and Winston-Salem, North 
Carolina.  If these records are 
unavailable, it should be clearly noted in 
the claims file.  

3.  The RO should take appropriate action 
to obtain any private treatment records 
from 1990 to 1995 for the Veteran from 
Cherry Hospital, Southeastern Center and 
New Hanover Regional Medical Center.  If 
these records are unavailable, it should 
be clearly noted in the claims file.  

4.  The RO should take appropriate action 
to obtain police records from 1990 to 1995 
for the Veteran from Wilmington Police 
Department, New Hanover County Sheriff's 
Office and Wilmington Fire Department.  If 
these records are unavailable, it should 
be clearly noted in the claims file.  

5.  Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



